Citation Nr: 1616958	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 20 percent for service-connected right foot plantar fasciitis with atrophic fat pad. 

2.   Entitlement to an initial disability rating in excess of 20 percent for service-connected left foot plantar fasciitis with atrophic fat pad.  

3.   Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1980, October 1980 to March 1985, and March 1985 to March 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that rating decision, the RO granted entitlement to service connection for plantar fasciitis with an evaluation of zero percent effective February 2010.  The record shows that the Veteran has since moved to Alabama, so jurisdiction of his case now rests with the Montgomery, Alabama RO.

In September 2010, the Montgomery RO increased the Veteran's rating for plantar fasciitis to 30 percent disabling effective the date of the previous claim.  The RO recharacterized the Veteran's service-connected disability in June 2011 and granted the Veteran 20 percent ratings for each foot separately for plantar fasciitis with atrophic fat pads effective December 2010. 

In March 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009).  As will be discussed below, issue of TDIU has been raised by the record.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Thus, the issue on appeal is as noted on the title page.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   Since the February 8, 2010, effective date of the award of service connection, the Veteran's service-connected right foot plantar fasciitis with atrophic fat pad disability has been manifested by pain, stiffness, fatigability, weakness, and lack of endurance. 

2.   Since the February 8, 2010, effective date of the award of service connection, the Veteran's service-connected left foot plantar fasciitis with atrophic fat pad disability has been manifested by pain, stiffness, fatigability, weakness, and lack of endurance


CONCLUSIONS OF LAW

1.   The criteria for the assignment of an initial 30 percent rating for the service-connected right foot plantar fasciitis with atrophic foot pad disability has been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 5299-5284 (2015).

2.   The criteria for the assignment of an initial 30 percent rating for the service-connected left foot plantar fasciitis with atrophic foot pad disability has been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 5299-5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded VA examinations, in August 2010, May 2011, and July 2015.  The July 2015 examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veterans Law Judge (VLJ) who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The Veteran provided testimony in support of his claim and expressed his contentions clearly.  The Veteran's representative also demonstrated actual knowledge of the type of information and evidence that could substantive the claims for higher ratings.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Increased Ratings

The Veteran seeks a rating in excess of 20 percent for the service-connected right and left foot plantar fasciitis with atrophic fat pads. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. at 55.  Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

There is no diagnostic code for plantar fasciitis with atrophic fat pad.  The RO originally granted service connection for plantar fasciitis with a zero percent rating effective February 2010 under diagnostic code 5299-5279.  The RO later switched the Veteran's rating to individual ratings of 20 percent for right foot and left foot plantar fasciitis with atrophic fat pad under diagnostic code 5299-5284.  The Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71(a) (2015).  See 38 C.F.R. § 4.27 (2015).  Diagnostic Code 5284 governs the criteria for other foot injuries.  Under Diagnostic Code 5284, a 10 percent schedular rating is assigned for moderate foot injuries.  A 20 percent schedular rating is warranted for moderately severe foot injuries.  A 30 percent schedular rating is warranted for severe foot injuries.  

The Veteran was examined by the VA in August 2010.  The VA examiner's report indicates that the Veteran was receiving steroid shots in his feet at that time.  The VA examiner noted bilateral symptoms on the Veteran's feet of pain while walking, standing, and at rest, stiffness while standing, walking, and at rest, fatigability standing and walking, weakness standing and walking, and lack of endurance standing and walking.  The Veteran reported that he was unable to stand more than a few minutes, was able to walk only a quarter mile, and used a cane or crutch when the benefits of the foot injections wore off.  The VA examiner noted significant effects on his occupation, decreased mobility, pain, problems with lifting and carrying, and weakness or fatigue.  An observation of the Veteran's gait showed he walks slowly with one cane and he refused to heel walk because of his expected inability, pain, and risk of falling.  

The July 2010 rating decision that evaluated the Veteran's plantar fasciitis at zero percent disabling was at least partially based on a lack of evidence due to the Veteran's failure to appear for a VA examination.  Later, the RO increased the Veteran's rating to 30 percent effective the date of his claim in February 2010.  After this increase, the Veteran filed a claim for compensation for his atrophic fat pads.  Instead of evaluating a separate claim, and potentially violating rules against compensating the Veteran twice for the same symptoms, the RO combined the Veteran's service-connected plantar fasciitis disability with his atrophic fat pads claim and rated them separately for each foot.  The RO granted a 20 percent rating for each foot, effectively raising the Veteran's compensation for his foot disabilities to 40 percent.  The RO also made this change effective as of December 2010, the date of the Veteran's claim. 

The Veteran is not required to know the exact diagnosis of his disability and identify it on his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Affording the Veteran the benefit of the doubt, his February 2010 claim for plantar fasciitis must be construed to include such closely associated disabilities as atrophic fat pads, especially in light of the RO's later combination of the issues.  As such, the Veteran's entire claim dates back to February 2010, not December 2010.  The RO did not identify a medical reason why the Veteran's foot disability became more severe in December 2010.  The medical evidence does not supply an answer.  The August 2010 VA examination indicates that the Veteran has had a severe foot injury since at least August 2010.  The July 2015 VA examiner's report shows that the Veteran's bilateral plantar fasciitis with atrophic foot pads continues to be severe.  Thus, the Veteran's foot disability should have been rated the same throughout the pendency of his claim since February 2010.  The medical records show that the Veteran's foot injury is severe and a 30 percent rating for each foot is appropriate.

By rating the Veteran's foot disability under diagnostic code 5284, the Veteran is receiving the highest possible schedular rating for a foot disability.  If the Veteran's foot disabilities were rated under diagnostic code 5276 or 5278, the maximum schedular rating he could receive is 50 percent, instead of the combined 60 percent he is now receiving.  As such, considering other diagnostic codes would only serve to reduce the Veteran's rating.  Thus, diagnostic code 5284 remains the most appropriate code under which to rate the Veteran's service connected disability. See Butts v. Brown, 5 Vet. App. 532 (1993). 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  The treatment records and examinations record symptoms associated with the Veteran's foot disabilities that are contemplated by the schedular criteria, such as pain, tenderness, stiffness, weakness, and lack of endurance in the whole sole of the foot.  The diagnostic criteria for foot disabilities contemplate extreme tenderness of the plantar surfaces, weak foot bilaterally, and marked contraction of the plantar fascia.  See 38 C.F.R. § 4.71(a).  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial 30 percent rating for the service-connected right foot plantar fasciitis with atrophic fat pad is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 30 percent rating for the service-connected left foot plantar fasciitis with atrophic fat pad is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At the hearing, the Veteran testified that he will have to leave his job because of his service-connected disabilities.  Specifically, the Veteran testified that he can no longer perform the duties required by his job as a firefighter.  The Veteran's employer transferred him to an engine company that makes fewer runs out of consideration for his disabilities.  The Veteran noted that he asked for a transfer to a desk job, but there were no openings to accommodate this.  The Veteran's podiatrist advised him that he should retire or leave the fire department because his feet would not support him anymore.  However, as of the hearing in March 2016, the Veteran had not left his job.  The Veteran testified that he would be leaving his job at some date in the future.

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran meets the schedular criteria.  The Veteran has one disability rated at 40 percent disabling, ankylosis of the left ankle, and a combined rating of 70 percent or more.  However, as the TDIU claim was only raised at the hearing in March 2016, the RO has not had the opportunity to fully develop the Veteran's TDIU claim.  Further, the Veteran testified that he was still working as of March 2016, suggesting that while he may experience significant industrial impairment, he may not be unemployable because of his disabilities.  Thus, the RO should undertake full development of the Veteran's TDIU claim consistent with this remand.

Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate development to obtain documentation regarding the Veteran's educational and occupational history, as deemed necessary, to include requesting that the Veteran complete a formal application.

2.   Obtain all outstanding VA treatment records and associate them with the electronic record.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.   Thereafter, arrange for any further development deemed necessary, including any and all appropriate examinations to determine the occupational impairment as a result of his service connected disabilities, both individually and in combination. 

4.  After undertaking any other development deemed to be warranted, the AOJ should then adjudicate the claim of TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


